Citation Nr: 0728973	
Decision Date: 09/14/07    Archive Date: 09/25/07	

DOCKET NO.  06-15 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) evaluation for 
the residuals of a shell fragment wound to the right shoulder 
consisting of a scar or scars. 

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the left arm with compound 
comminuted fracture of the left humerus and accompanying 
scars.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to September 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2005 and April 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In correspondence of December 2006, and once again at the 
time of a videoconference hearing before the Board in May 
2007, the veteran withdrew from consideration the issue of 
entitlement to an increased rating for erectile dysfunction 
associated with Type II diabetes mellitus.  Accordingly, that 
issue is not currently before the Board.

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
PTSD, as well as his service-connected residuals of a shell 
fragment wound to the right shoulder, and gunshot wound to 
the left arm.  

In that regard, service medical records disclose that, on May 
8, 1968, while on duty in the Republic of Vietnam, the 
veteran sustained a through-and-through gunshot wound to his 
left upper arm, as well as a shrapnel wound to his right 
shoulder.  In conjunction with his current claims for 
increase, the veteran was afforded multiple VA examinations 
for compensation purposes during the months of October and 
November 2004.  However, those examinations are now almost 
three years old.

The Board observes that, at the time of the aforementioned VA 
psychiatric examination in October 2004, the veteran was 
described as suffering from "mild" PTSD, with a Global 
Assessment of Functioning Score of 70.  However, since the 
time of that examination, he has variously been described as 
suffering from PTSD ranging from mild/moderate, to, at times, 
"severe."  Moreover, during the course of the 
aforementioned videoconference hearing before the undersigned 
Acting Veterans Law Judge in May 2007, the veteran 
consistently argued that his service-connected PTSD, as well 
as his shell fragment of the right shoulder and gunshot wound 
of the left arm, had in the past and continued to increase in 
severity.  Significantly, when questioned regarding any 
recent treatment for his service-connected PTSD, the veteran 
indicated that he was currently receiving such treatment at 
the VA Outpatient Treatment Center located in Alexandria, 
Louisiana.  Such records, it should be noted, are not at this 
time a part of the veteran's claims folder.  

Under the circumstances, the Board is of the opinion that 
additional development in the form of more contemporaneous VA 
examinations is warranted prior to a final adjudication of 
the veteran's current claims for increase.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992); see also VAOPGCPREC 11-95 (April 
7, 1995).  

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to the claims for increased disability 
ratings.  VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice, 
which notifies him of the evidence and information necessary 
to support his claims must be issued to the veteran.  Along 
with ensuring proper VCAA notice pertaining to his claim, VA 
is also instructed to provide proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  VA should inform the 
veteran that an effective date for the award of benefits will 
be assigned if an increased disability is granted, and also 
include an explanation as to the type of evidence that is 
needed to establish an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish an effective date, as 
outlined by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should obtain the entirety of 
the veteran's VA treatment records from 
the Alexandria, Louisiana VAMC, and New 
Orleans, Louisiana VAMC.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  Schedule the veteran for a 
comprehensive VA psychiatric examination 
to determine the current severity of his 
service-connected PTSD.  It is imperative 
that the claims folder be made available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should be asked to comment on the 
severity of the veteran's PTSD, to 
include whether the veteran has any 
occupational or social impairment due to 
his service-connected PTSD.  The examiner 
should specifically discuss the impact, 
if any, that the veteran's PTSD has on 
his employability.  Examination findings 
should be reported to allow for 
evaluation of PTSD under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).  A 
GAF score should be reported. 

4.  Schedule the veteran for a 
comprehensive VA orthopedic/scar 
examination(s) in order to more 
accurately determine the current severity 
of his residuals of a shell fragment 
wound to the right shoulder and gunshot 
wound to the left arm.  It is imperative 
that the claims folder be made available 
to the examiner for review in conjunction 
with the examination.  
All pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the 
orthopedic/scar examination, the examiner 
should specifically comment regarding the 
severity of the veteran's service-
connected right shoulder and left arm 
disabilities, to include any and all 
limitation of range of motion, as well as 
functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity 
or atrophy of disuse.  The examiner 
should also discuss factors associated 
with disability, such as objective 
indications of pain or pressure on 
manipulation.  The examiner should 
further inquire as to whether the veteran 
experiences flare-ups associated with his 
service-connected right shoulder and/or 
left arm disability.  To the extent 
possible, any additional functional loss 
or limitation of motion attributable to 
such flare-ups should be described.  
Finally, the orthopedic examiner should 
fully describe the extent of all scarring 
associated with the veteran's right 
shoulder and/or left arm disability, to 
include the area encompassed by any such 
scar or scars, and the presence (or 
absence) of tenderness or pain, or any 
limitation of function of the body part 
affected.  

5.  Thereafter, the RO should 
readjudicate the increased rating claims.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	M.W. KREINDLER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



